EXHIBIT 32.2 CERTIFICATE OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. 1350) I, Timothy J. Olphie, Chief Executive Officer of Vibe Records, Inc. Nevada (the "Company"), have executed this certification in connection with the filing with the Securities and Exchange Commission of the Company’sQuarterly Report on Form 10-Q for the quarter ended December 31, 2008(the "Report"). The undersigned hereby certifies that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Timothy J. Olphie Timothy J. Olphie Chief Financial Officer February 19, 2009
